               Case 3:20-cv-08750-MMC Document 54 Filed 06/11/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   In re Wells Fargo & Company                     )
     Stockholder Derivative Litigation               )            3:20-cv-08750
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6                                                   )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I,      Leonid Traps                      , an active member in good standing of the bar of
 9            New York              , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing:         Wells Fargo & Co.                    in the
                                                                      Brendan P. Cullen
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      125 Broad St.                                       1870 Embarcadero Rd.
14    New York, NY 10004                                  Palo Alto, CA 94303
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 558-4000                                      (650) 461-5600
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    trapsl@sullcrom.com                                 cullenb@sullcrom.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 5090360      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/11/21                                              /s/ Leonid Traps
22                                                                             APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                 Leonid Traps               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.
                                                                 p y

28   Dated:    June 11, 2021
                                                           UNITED
                                                            NITED
                                                               ED STATES
                                                                  STATES DISTRICT/MAGISTRATE
                                                                         DISTRICT
                                                                               C /MAGISTR
                                                                                       TR
                                                                                        RAT
                                                                                         ATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
   Case 3:20-cv-08750-MMC Document 54 Filed 06/11/21 Page 2 of 2




           Appellate Division of the Supreme Court
                   of the State of New York
                  Second Judicial Department


     I, Aprilanne Agostino, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Second Judicial
Department, do hereby certify that

                         Leonid Traps
was duly licensed and admitted to practice as an Attorney and
Counselor at Law in all the courts of this State on March 20, 2013,
has duly taken and subscribed the oath of office prescribed by law,
has been enrolled in the Roll of Attorneys and Counselors at Law
on file in this office, is duly registered with the Administration
Office of the Courts, and according to the records of this Court is
currently in good standing as an Attorney and Counselor-at-Law.



                          In Witness Whereof, I have hereunto set
                          my hand in the City of Brooklyn on
                          June 1, 2021.




                                     Clerk of the Court


CertID-00017025
